Citation Nr: 0600491
Decision Date: 01/09/06	Archive Date: 03/02/06

DOCKET NO. 03-30 720                        DATE JAN 9 2006

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to compensation pursuant to the provisions of38 U.S.C.A. § 1151 for medical treatment furnished at a VA Medical Center (VAMC).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal. The veteran appealed that decision to BV A, and the case was referred to the Board for appellate view.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Reason for Remand: To obtain a medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that the VA shall make reasonable effort to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The Board notes that the veteran has not been afforded a VA examination in connection with his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for medical treatment furnished at a VA Medical Center (V AMC). The veteran has contended that he currently has gastroesophageal reflux disease (GERD) that was caused by the medication Motrin, which was prescribed by the VA Medical Center in Columbia, Missouri. VA medical records indicate that the veteran was prescribed Motrin in February 1987 and in June 1990. In addition, VA

- 2



medical records dated in February 1991 note that the veteran's use of Motrin was discontinued because his stomach was burning, and VA medical records dated from December 1993 to June 1996 indicate that he was subsequently diagnosed with GERD. The Board also notes that VA medical records dated in March 1994 document that an unrelated condition had improved with Motrin, but that Disalcid would be tried instead because that medication was easier with GERD. VA medical records dated in June 2005 indicate that the veteran still has GERD. However, the evidence of record does not include a medical opinion addressing whether it was at least as likely as not that VA treatment, including a prescription for Motrin, was the proximate cause of the veteran's GERD, and if so, whether the proximate cause of the veteran's GERD was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable. Therefore, the Board is of the opinion that a VA examination and medical opinion are necessary for the purpose of determining whether the veteran is entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for medical treatment furnished at a VA Medical Center (VAMC).

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED for the following actions:

The veteran should be afforded a VA examination to ascertain the nature and etiology of his GERD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to indicate whether it is at least as likely as not that the proximate cause of the veteran's GERD was VA medical treatment, to include his prescription for Motrin in February 1987 and June 1990. In determining whether the VA treatment in question was the proximate cause of the veteran's GERD, the

- 3 



examiner must indicate whether there was carelessness, negligence, .lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, and whether the proximate cause of the veteran's GERD was an event which was not reasonably foreseeable by VA medical care providers in providing the treatment in question.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion ofthe facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2005), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional

-4



office. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the veteran until he is notified.

KATHLEEN K. GALLLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 5 




